Citation Nr: 0205612	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  00-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUE

Entitlement to service connection for an incompetent cervix.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for an incompetent 
cervix.  

On November 21, 2000, a video conference hearing was held 
before the undersigned, who is the Member of the Board 
designated by the Chairman of the Board to conduct that 
hearing and to decide this appeal, pursuant to 38 U.S.C.A. 
§ 7107(c), (e) (West Supp. 2001).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have an incompetent cervix.

2.  Incompetent cervix is an isolated event occurring during 
pregnancy and is not a disease or injury resulting in chronic 
disability.

3.  Incompetent cervix was not incurred in or aggravated by 
service.


CONCLUSION OF LAW

Service connection for an incompetent cervix is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection.  38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  The appellant filed a formal claim in 
August 1993.  See 38 C.F.R. § 3.151(a) (2001).  Her informal 
claim filed at the VA medical center in Gainesville, Florida, 
in August 1998 and received at the RO in September 1998 
identified the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2001).

In filing her informal claim, the veteran reported when and 
where she had received treatment, and she provided a release 
for the treatment records of her private doctor.  Thus, she 
demonstrated her actual knowledge of the information and 
evidence necessary to substantiate her claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Furthermore, the RO wrote 
to her in February 1999, advising her that it had requested 
the medical evidence she listed and advising her of its 
necessity for a decision on her claim.  Thus, the RO informed 
her as well of the information and evidence necessary to 
support her claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  

As directed by the veteran in signed release forms, the RO 
requested records from Andrew M. Muskus, M.D.; from 
Gainesville Family Physicians; and from Alachua General 
Hospital, in February 1999.  Records from Dr. Muskus were 
received in February 1999.  In March 1999, the RO was advised 
that an alternative address was necessary for the records at 
Alachua General Hospital, and an appropriately updated 
request was forwarded in May 1999.  Records from this health 
care provider were received in June 1999.  No records were 
received from the Gainesville Family Physicians, and the 
veteran was notified of this fact in the December 1999 
statement of the case.  However, the veteran had indicated 
that treatment by this health care provider was for a 
condition not here in issue.  The RO has also obtained 
numerous service medical records which detail the medical 
history pertinent to the claim for service connection.  The 
veteran has also been afforded a video conference hearing, 
the transcript of which has been associated with the claims 
file.  The Board concludes that VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claim, and has notified her when records 
were unavailable and of her ultimate responsibility to 
provide evidence in support of her claim.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(e)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In this case, the Board requested an 
independent medical opinion in January 2002, and two medical 
opinion letters were received in response later that month, 
from the same physician (as detailed below).  The veteran's 
representative was advised of these opinion letters in 
February 2002, and the veteran's representative notified the 
veteran in a February 2002 letter (a copy of which has been 
associated with the claims file).  The veteran did not 
respond, and the veteran's representative submitted a written 
brief presentation in April 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA or its 
implementing regulations in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection 

The veteran seeks to establish service connection for an 
incompetent cervix.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service medical records reflect that in conjunction with an 
August 1989 PAP smear,  the veteran reported that she did not 
usually spot in between her periods, but that she had been 
spotting lately.  In March 1990, she sought treatment for a 
five-day history of spotting.  Examination revealed no 
vaginal discharge or pruritus, nor any reported abdominal 
pains.  The assessment was rule out pregnancy.  During a 
gynecological examination in March 1991, the veteran's cervix 
was found to be normal.  In May 1991, the veteran was noted 
to be pregnant, although no complaints or findings concerning 
her cervix were noted.  While she complained of midline 
abdominal pain during a June 1991 visit, again no complaints 
or findings concerning her cervix were noted. 

On August 31, 1991, the veteran was hospitalized at 21 weeks 
of pregnancy.  It was noted that she had a watery discharge 
which was becoming pink, and that she had constant 
contractions.  Her pregnancy had been uncomplicated until the 
present.  Upon examination, the veteran's cervix was dilated 
and a bulging membrane was present.  The veteran went into a 
15 1/2 hour labor, and then delivered one extremely premature, 
nonviable fetus without episiotomy or laceration on September 
1, 1991.  Another nonviable fetus was born after two hour 
labor later that day, again without episiotomy or laceration.  
She was discharged on September 2, 1991.  As of the time of 
discharge, there were no notations made concerning the 
existence of an incompetent cervix.  

During a post-delivery examination in mid September 1991, the 
veteran reported that she had heavy vaginal bleeding after 
the delivery, as well as cramping pain.  Examination revealed 
her cervix was closed and the uterus was moderately tender.  
The veteran was given medication, and continued to seek 
treatment for vaginal discharge and bleeding in September 
1991.  No complaints or findings concerning the veteran's 
cervix made.  During a gynecological examination on October 
9, 1991, the veteran's cervix was noted to be closed, and 
there was no discharge or bleeding.  In November 1991, the 
veteran sought treatment for burning and itching in the 
vaginal area.  

On a "Prenatal and Pregnancy" form dated on March 16, 1992, 
the veteran was noted to be pregnant and her significant 
medical history was noted to include a possible incompetent 
cervix.  In April 1992, the veteran sought outpatient 
treatment for the leakage of clear fluid from her vagina.  
The assessment included a history of incompetent cervix.  A 
consultation for cerclage was recommended, although on 
examination the veteran's cervix was noted to be long and 
closed.  A cerclage was put into place on May 7, 1992.  Prior 
to the procedure, the veteran's cervix was noted to be "25 
percent and 1 ballottable."  Following this procedure, the 
veteran sought outpatient treatment on several occasions in 
May and June 1992, complaining of a pulling sensation in her 
right lower quarter.  During an August 1992 examination, her 
cervix was noted to be closed with the cerclage stitch 
intact.  In September 1992, the veteran was hospitalized for 
premature uterine contractions.  The cerclage was in place 
with no evidence of cervical infection.  During this 
hospitalization, the veteran had no vaginal bleeding or 
rupture of membranes.  Her cervix remained unchanged on 
serial examinations. 

The veteran was admitted on October 1, 1992, at which time 
her cervix was noted to be 4 cm and 90 percent effaced.  The 
veteran delivered a healthy infant on October 3, 1992, with 
premature labor noted after nearly 36 weeks of gestation.  
There was a second degree laceration during delivery. 

On July 15, 1997, the veteran was examined by Andrew M. 
Muskus, M.D., during week 12 of a new pregnancy.  Dr. Muskus 
noted that the veteran had a "known history" of an 
incompetent cervix.  The veteran had not had any bleeding or 
increased discharge (or pinkish discharge) at this time.  
Upon examination, her cervix was closed, thick, and firm.  
There was a scar where a previous knot had been tied at the 
12 o'clock position of the cervix.  Another cerclage was 
surgically installed by Dr. Muskus, who noted that the 
veteran's cervix was dilated to greater than 1 cm, and was 
still fairly long.  This cerclage remained in place until 
December 27, 1997.

In an August 1998 statement, the veteran indicated that she 
was seeking service connection for an incompetent cervix.  
She asserted that she was first diagnosed as having an 
incompetent cervix in the spring of 1992, which resulted in 
cerclage placements. 

By a June 1999 rating decision, the RO denied service 
connection for incompetent cervix, concluding that this was a 
congenital or developmental defect, unrelated to military 
service and not subject to service connection.    

In an August 1999 statement, the veteran questioned how the 
RO based its determination that her incompetent cervix was a 
congenital disability.  She pointed out that none of her 
service medical records prior to her first pregnancy 
indicated the existence of incompetent cervix, nor was there 
any evidence of a family history of this disability.

In a March 2000 statement, the veteran asserted that she 
would need to be put on bed rest no later than 20 weeks into 
any future pregnancies and would not be able to work.  She 
suggested that this was a seriously disabling condition due 
to an incompetent cervix, which she argued was incurred while 
on active duty.

In a September 1999 letter, Dr. Muskus wrote, in pertinent 
part, as follows:

[The veteran] is a patient for whom I had 
rendered obstetric care.  She had a 
cervical cerclage placed on 7/15/97 for 
what was felt to be an incompetent 
cervix.  The cerclage was removed on 
12/27/97 and she subsequently delivered 
on 1/24/98.  She has asked me to write a 
letter on her behalf to confirm the fact 
that an incompetent cervix is not a 
hereditary condition.  Generally 
speaking, [incompetent cervix] results 
from some prior condition of the cervix 
and the overwhelming probability [is] 
that she had developed an incompetent 
cervix at the time of delivery of twins 
at 21 weeks in September 1991.  Once 
again, an incompetent cervix is not 
generally felt to have a heredity 
component but actually is an isolated 
event only in the woman who is carrying 
that pregnancy.   

At a November 2000 teleconference hearing, the veteran 
testified that she had been pregnant with twins while serving 
on a ship on active duty.  The twins were born early and died 
because her cervix were not able to hold them.  Later, she 
became pregnant again and doctors looked to make sure the 
same thing did not happen, and she was diagnosed as having 
incompetent cervix.  She was apparently told by the doctors 
that an incompetent cervix was not hereditary condition and 
that her cervix had been traumatized at the time she had the 
twins.  She contended that when she came into the Navy, she 
did not have an incompetent cervix.  She totally disagreed 
with VA's contention that she was born with the condition.  
Dr. Muskus had apparently told the veteran sometime in 1997 
that her cervix had been traumatized from the twins, and that 
she would never be able to carry a baby full term without 
surgery.  No one else in her family had had this type of 
condition or difficulty with childbirth.  The veteran 
asserted that she would have more children if she could, but 
that she could not afford to undergo the extensive medical 
and surgical procedures necessary to have another child.     

The veteran suggested that her work as a boiler technician in 
service required her to go up and down stairs extensively, 
and that this may have helped cause leaking and led to her 
incompetent cervix condition.  She had apparently worked as a 
boiler technician until her fourth or fifth month of the 
first pregnancy. 

In a January 2002 letter to John C. Hauth, M.D. (of the 
University of Alabama at Birmingham's Department of 
Obstetrics and Gynecology), the Board summarized the relevant 
facts and asked for an independent medical opinion on the 
following questions:

1.  Is the [veteran's] incompetent cervix 
any of the following: (a) a congenital or 
developmental disease; (b) a congenital 
or developmental defect; or (c) a chronic 
residual of a medical complication of a 
pregnancy?

a.  If incompetent cervix is a congenital 
or developmental disease, was it first 
manifested or did it become more severe 
during the [veteran's] active military 
service?

b.  If incompetent cervix is a congenital 
or developmental defect, was there a 
superimposed injury during the 
[veteran's] active military service?

c.  If incompetent cervix is a chronic 
residual of a medical complication of a 
pregnancy, is it attributable to either 
pregnancy while she was in active 
military service?

In a January 2002 letter, Dr. Hauth wrote, in pertinent part, 
as follows:

. . . I retired after 22 years in the Air 
Force as an 06.  For the last ten years 
of my career in addition to being the 
department chair of OB/GYN at Wilford 
Hall Medical Center, I was the Obstetrics 
and Gynecology consultant for Air Force 
issues regarding . . . that specialty for 
the Air Force Surgeon General.  As such, 
I am very familiar with service related 
disabilities and also as a Maternal-Fetal 
medicine specialist I am very familiar 
with obstetric complications.  My 
opinion, even from the brief review of 
the request for specialist's opinion, is 
that the diagnosis of an incompetent 
cervix is very subjective.  Whether or 
not the cervical cerclage was indicated 
for the pregnancies subsequent to the 
twins will also be imprecise.  
Regardless, the situation presented in 
the request for specialist's opinion is 
very common and is very specific to 
pregnancy.  We know of no relationship to 
any particular work activity, i.e., Air 
Force, civilian, no work, work, or rest.  
Thus, there would be no scientific 
support for disability based on this 
obstetric history whether she was in the 
military or a civilian with this 
obstetric history.  Specifically in 
regard to the questions on page 2: 

1a.  As above, this is not a precise 
diagnosis.  We do not know the etiology 
of this condition.  A congenital basis 
can only be considered if the [veteran's] 
mother took diethylstilbestrol (DES).

b.  A superimposed injury would not 
conceivably be related to her employment 
or activity, but as above, the 
pregnancies apparently occurred while she 
was on active duty.  

c.  The [veteran] has a complicated 
obstetric history.  Even if the records 
suggest an incompetent cervix during 
pregnancy, this could not be considered a 
chronic disease state or disability.  

Pregnancy is a personal life choice and 
the complication of an incompetent cervix 
would not be related to any duties 
whether she was in a military or civilian 
occupation.  Lastly, it is unlikely that 
we can confirm a definitive diagnosis 
from reviewing the record, although I 
will be available to do so.   

In a letter written subsequently in January 2002, Dr. Hauth 
asserted, in pertinent part, as follows:

. . . [The veteran] was in the U.S. Navy 
from July 1989 through July 1993.  During 
this time she had two pregnancies.  The 
first pregnancy was complicated by a twin 
gestation and on August 31, 1991 . . . at 
21 weeks, 3 days gestation the [veteran] 
was admitted with a watery pink discharge 
and constant contractions.  Her cervix 
was noted to be 6 cm dilated and thinned.  
In many areas of the chart, contractions 
were noted at admission and prior to 
delivery and the diagnosis of preterm 
labor was confirmed by the obstetric 
providers.  The final cover sheet 
diagnosis also was preterm labor and the 
first stage of labor lasted 151/2 hours.  
There was no documentation or mention at 
that crucial seminal admission and 
pregnancy loss of a diagnosis of 
incompetent cervix.  

The cervix, the opening of the uterus, is 
normally closed and is composed of 
connective and not muscular tissue.  
Connective tissue is collagen and elastic 
fibers.  Throughout the nine months of 
pregnancy, maternal hormones relax these 
connective tissue fibers so that the 
cervix is much softer and that with labor 
contractions it can dilate and allow the 
fetus to pass and result in vaginal 
delivery.  The diagnosis of incompetent 
cervix implies that the cervix is not 
structurally capable of holding in the 
contents of a pregnant uterus.  An 
incompetent cervix is rare but may result 
from surgical trauma or trauma from a 
delivery.  However, overwhelmingly, an 
incompetent cervix is first suspected 
"after" the patient has a pregnancy 
loss and with the "classic history" of 
the patient presenting in midpregnancy 
with painless but marked dilatation.  A 
classic history is excluded with 
premature labor and the history and 
documentation of contractions.  Thus, 
incompetent cervix is certainly not a 
precise diagnosis.  At our institution 
everything regarding the [veteran's] 
9/1/91 loss of twins supports that [she] 
had premature labor which is common with 
twin gestations.  There is no evidence 
that an incompetent cervix was documented 
or diagnosed in the 9/1/91 medical record 
by the [veteran's] obstetric provider.  
Also, during the postpartum visit 
following the pregnancy loss in 1991, the 
cervix was described as normal on several 
evaluations and no lacerations were 
observed.  

Indeed, at the [veteran's] first prenatal 
visit of the next pregnancy, the cover 
sheet on 3/16/92 first notes incompetent 
cervix and with a question mark behind 
it.  That initial physical examination 
(second pregnancy) also includes the 
description of a normal cervix and no 
evidence of cervical trauma or physical 
reasons for the physicians in March 1992 
to support a diagnosis of an incompetent 
cervix.  At our institution we concur 
with the [veteran's] obstetricians for 
the 1991 delivery that the loss was due 
to preterm labor and twins.  After review 
of the 1991 records if the [veteran] was 
at our institution on 3/16/92 and with 
the examination findings as those 
physicians, we would not have diagnosed 
incompetent cervix and we would not have 
placed a cerclage.  However, those 
providers did place a cerclage on 5/7/92.  
The outpatient report again notes that 
the cervix was long and firm and there 
were no lacerations.  On various 
occasions during that second pregnancy 
the [veteran] was diagnosed with 
premature labor.  She was admitted on 
several occasions and as early as 32 
weeks' gestation with contractions every 
5 minutes.  Her cervix at that time was 
1-2 cm, 50% effaced, and she was treated 
with tocolytic agents, specifically 
terbutaline and then nifedipine.  The 
most common reason (75%) for a preterm 
delivery is preterm labor either due to 
contractions or premature rupture of the 
membranes.  An incompetent cervix as a 
cause of preterm delivery is a rare 
condition that must be supported by 
either clinical findings and/or a classic 
history, neither of which [the veteran] 
had.  The [veteran] was also admitted 
later on September 22, 1992 again with 
contractions and her cervix was 1-2 cm, 
80% effaced.  She was again treated with 
terbutaline, the cerclage was removed and 
she was sent home on nifedipine.  On 9/29 
her cervix was 3 cm, 75%, -3, and 
thereafter she was admitted at 11:00 a.m. 
on October 1, 1992.  Her cervix was 4 cm, 
90% effaced and this persisted and she 
remained at 4 cm dilatation with 
continued contractions on 10/2/92.  At 
2100 hours on 10/2 she was 5 cm and at 
2330 hours she was 8 cm, and she 
delivered on 10/3/92.  The infant was 
2790 gms (6 lbs. 2 oz.) and did well at 
approximately 36 weeks' gestation.  The 
recorded obstetric diagnosis was 
premature labor.  We have no evidence of 
an incompetent cervix and this delivery 
was preceded by multiple episodes of 
preterm labor with contractions and 
treatment with medications designed to 
arrest the contractions.

The [veteran's] third pregnancy was 
delivered in January 1998.  The initial 
prenatal record, from the Gainesville 
Women's Physicians dated 6/12/97, noted 
that the [veteran's] cervix was normal, 
closed and thick.  This group placed a 
cerclage on 7/15/97 and noted the 
diagnosis of a "known" history of 
incompetent cervix.  Again the cervix was 
noted to be closed, thick and firm prior 
to the operation.  The [veteran's] 
obstetric history in the records by Dr. 
Muskus is not correct.  His admission 
record on 7/15/97 noted that during the 
second pregnancy the [veteran] had a 
cerclage placed and that she delivered at 
29 weeks' gestation.  That was not 
correct since she actually delivered a 6 
lb. 2 oz. baby at 36 weeks' gestation due 
to premature labor.  That admission 
history also notes that the [veteran] 
delivered her first pregnancy at 29 
weeks' gestation.  That also was not 
correct since the [veteran] delivered 
twins at 21 weeks' gestation.  It would 
appear that Dr. Muskus only knew that the 
[veteran] had had a prior cerclage (1992) 
and despite negative physical findings, 
Dr. Muskus elected to simply place 
another cerclage.  There is no evidence 
that Dr. Muskus reviewed the records from 
the first pregnancy.  Those records again 
did not diagnose or describe an 
incompetent cervix but listed the 
diagnosis of preterm labor in many 
places.  After Dr. Muskus placed the 
cerclage on 7/15/97 it was removed on 
12/27/97 and one month later the 
[veteran] arrived in labor and delivery 
with contractions, she labored and had a 
vaginal delivery. 

As above, the review and discussion of 
the facts and medical principles involved 
in my opinion was of importance to 
address the following questions.

1.  Is the [veteran's] incompetent cervix 
any of the following.  As above, there is 
no evidence that the [veteran] had an 
incompetent cervix.  Our opinion is that 
the loss of the twin pregnancy in 1991 at 
21 weeks' gestation was confirmed to be 
due to premature labor which is very 
common in twin gestations.  We saw no 
documentation to justify the subsequent 
placement of a cerclage in the second 
pregnancy on May 7, 1992.  

a.  Hypothetically if the [veteran] did 
have an incompetent cervix it was part of 
her development (congenital) since it 
occurred in her first pregnancy with no 
known prior history of trauma to the 
cervix.

b.  Again hypothetically, if the 
[veteran] did have an incompetent cervix 
then it manifested during her pregnancy 
and could only have been a pre-existing 
condition since it occurred in the first 
pregnancy.

c.  The answer to this question would be 
not, although the [veteran] did have two 
pregnancies while on active military 
service.  The first with twins resulted 
in a markedly preterm labor and delivery 
and loss of both twins.  The second 
resulted in a delivery due to documented 
preterm labor with delivery at 36 weeks' 
gestation of a 6 lb. 2 oz. infant that 
did well.

In summary, a review of the medical 
records was of importance. The key issue 
relates to the 1991 pregnancy and the 
failure of subsequent obstetric providers 
in 1992 and in 1997 to review the 1991 
records but rather their decision to 
simply place a cerclage.  We are critical 
that those providers did not review or 
document their review of the 1991 medical 
records which confirmed a diagnosis of 
preterm labor and contractions and not an 
incompetent cervix.  

The veteran's essential argument is that she has an 
incompetent cervix and that it was first manifested in 
service, causing her to miscarry in 1991.  She asserts that 
it is a chronically disabling condition that necessitated the 
use of cerclages prior to two other successful deliveries.  
Dr. Muskus, in support of the veteran's claim, has asserted 
that incompetent cervix is not a hereditary condition but 
rather results from "some prior condition of the cervix."  
He felt that the "overwhelming probability" was that the 
veteran developed an incompetent cervix at the time of the 
premature delivery of twins in 1991.  

Certainly, Dr. Muskus did not provide any specific bases for 
his conclusions regarding the connection between veteran's 
apparent incompetent cervix and her period of active duty.  
Moreover, there is no indication that he had reviewed the 
veteran's entire medical history, including her service 
medical records.  

On the other hand, in two thorough letters, Dr. Hauth 
demonstrated his careful review of the veteran's medical 
history and has presented a convincing medical rationale for 
his finding that, on the basis of the medical records he 
reviewed, the veteran did not ever have an incompetent 
cervix.  As he points out, the diagnosis was not made in 
connection with the premature delivery of unviable fetuses in 
her first pregnancy.  He also noted that the typical history 
of classic incompetent cervix does not involve premature 
labor, as the veteran experienced during the first pregnancy 
and indeed throughout her other pregnancies. 

The Board finds that opinion provided by Dr. Hauth should be 
given the most weight.  While the veteran has also proffered 
her opinion as to the etiology of her reported diagnosis of 
incompetent cervix, the United States Court of Appeals for 
Veterans Claims has held that a lay person is not competent 
to offer an opinion on questions of medical diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran has or has ever had, the condition of 
incompetent cervix.  Furthermore, even if the assumed and 
questionable diagnosis of incompetent cervix during her 
second pregnancy were accurate, entitlement to service 
connection requires that there be both a disability and that 
it be current.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim.")  Even the veteran's private obstetrician 
states that an incompetent cervix is "an isolated even only 
in the woman who is carrying that pregnancy."  Dr. Hauth 
expressed the same opinion, that is, that incompetent cervix, 
even if it exists during a pregnancy, "could not be 
considered a chronic disease state or disability."  Thus, 
even assuming, arguendo, that the veteran had an incompetent 
cervix during one or more of her pregnancies, it is not a 
chronic disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001).  When the preponderance of evidence is against a 
claim, it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for incompetent cervix is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

